Exhibit 10.28

AMENDMENT NO. 3 TO REVOLVING CREDIT AGREEMENT

This Amendment No. 3 to Revolving Credit Agreement (“Amendment”) dated as of
March 28, 2011, by and among the financial institutions signatory hereto
(individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and
Documentation Agent, and Software Brokers of America, Inc. (“Borrower”).

RECITALS

A. Borrower, Agent and Lenders entered into that certain Revolving Credit
Agreement dated as of December 22, 2009, as previously amended (“Agreement”).

B. The parties desire to amend the Agreement as set forth below.

NOW, THEREFORE, the parties agree that the Agreement is amended as follows:

1. On the Third Amendment Effective Date, the Revolving Credit Aggregate
Commitment shall be reduced by $5,000,000 to Twenty Five Million Dollars
($25,000,000) in accordance with the terms and conditions of Section 2.11 of the
Agreement. On the Third Amendment Effective Date, (i) Borrower shall pay to
Agent for distribution to the Comerica Bank, as the sole Revolving Credit Lender
the Revolving Credit Facility Fee, if any, accrued and unpaid to the date of
such reduction; and (ii) Borrower shall prepay in accordance with the terms of
the Agreement the amount, if any, by which the aggregate unpaid principal amount
of Revolving Credit Advances and Swing Line Advances (including, without
duplication, any deemed Advances made under Section 3.6 of the Agreement)
outstanding under the Agreement, plus the Letter of Credit Obligations, exceeds
$25,000,000, together with interest thereon to Third Amendment Effective Date.

2. On the Third Amendment Effective Date. the following definitions are added to
Section 1.1 of the Agreement:

“‘Affiliate Guarantor’ shall mean Intcomex Latin America Finance Corp, an entity
organized under the laws of the Cayman Islands.”

“‘Affiliate Guaranty” shall mean the guaranty agreement executed and delivered
by the Affiliate Guarantor after the date hereof in accordance with Section 7.18
of this Agreement, guarantying payment of the Indebtedness, in form and
substance satisfactory to Agent and its counsel, including, without limitation,
its Cayman Island counsel, which shall include the covenants set forth in
Section 8.16 of this Agreement, as such guaranty agreement may be amended,
restated or otherwise modified from time to time.”

“‘Affiliate Security Agreement” shall mean a security or pledge agreement
executed and delivered by the Affiliate Guarantor after the date hereof in
accordance with Section 7.18 of this Agreement, granting Agent a lien on all of
the personal property of the Affiliate Guarantor, in form and substance
satisfactory to Agent and its counsel, including, without limitation, its Cayman
Island counsel, as such security or pledge agreement may be amended, restated or
otherwise modified from time to time.”



--------------------------------------------------------------------------------

3. On the Third Amendment Effective Date, the following definitions set forth in
Section 1.1 of the Agreement shall be amended to read as follows:

“‘Applicable Measuring Period’ shall mean (a) as used in the definition of
“Consolidated Fixed Charge Coverage Ratio”, (i) through and including the fiscal
quarter ending December 31, 2011, the period of time commencing on January 1,
2011 through and including the last day of the applicable fiscal quarter, and
(ii) thereafter, the period of four consecutive fiscal quarters ending on the
last day of the applicable fiscal quarter, and (b) for purposes of calculating
the minimum Consolidated Net Income under Section 7.9(c), (i) through and
including the fiscal quarter ending December 31, 2011, the period of time
commencing on January 1, 2011 through and including the last day of the
applicable fiscal quarter, and (ii) thereafter, the period of four consecutive
fiscal quarters ending on the last day of the applicable fiscal quarter.”

“‘Collateral Documents” shall mean the Security Agreement, the Trademark
Security Agreement, the Account Control Agreements, the Collateral Access
Agreements, the Affiliate Security Agreement, and all other security documents
(and any joinders thereto) executed by Borrower, any Subsidiary Guarantor or the
Affiliate Guarantor in favor of the Agent on or after the Effective Date, in
connection with any of the foregoing collateral documents, in each case, as such
collateral documents may be amended or otherwise modified from time to time.

“‘Consolidated Tangible Net Worth’ shall mean, as of any date of determination,
(i) the Consolidated total assets of Borrower, Borrower’s Subsidiaries and the
Affiliate Guarantor at such date (excluding all amounts owing to Borrower, any
of its Subsidiaries or the Affiliate Guarantor by officers, directors,
shareholders and other Affiliates (other than Included Affiliate Trade
Receivables, which shall be included for purposes of calculating such assets)
and all patents, patent rights, trademarks, trade names, franchises, copyrights,
licenses, goodwill and all other intangible assets of Borrower, Borrower’s
Subsidiaries and the Affiliate Guarantor at such date, after all appropriate
deductions in accordance with GAAP (including, without limitation, reserves for
doubtful receivables, obsolescence, depreciation and amortization)) less
(ii) the Consolidated total liabilities of Borrower, Borrower’s Subsidiaries and
the Affiliate Guarantor at such date, all as determined in accordance with
GAAP.”

“‘Guarantor(s)’ shall mean, collectively, each Subsidiary Guarantor, Intcomex
and the Affiliate Guarantor.”

“Guaranty’ shall mean, collectively, the Intcomex Guaranty, the Subsidiary
Guaranty, and the Affiliate Guaranty, in each case as amended, restated or
otherwise modified from time to time.”

“‘Revolving Credit Aggregate Commitment’ shall mean Twenty Five Million Dollars
($25,000,000), subject to reduction or termination under Section 2.11 or 9.2
hereof.”

 

2



--------------------------------------------------------------------------------

4. On the Third Amendment Effective Date, Section 7.9(a) of the Agreement is
amended to read as follows:

“‘(a) Maintain as of the end of each fiscal quarter of Borrower, commencing with
the fiscal quarter ending March 31, 2011, a Consolidated Total Leverage Ratio of
not greater than the ratio set forth below opposite the applicable fiscal
quarter:

 

Fiscal Quarters Ending:

   Ratio

March 31, 2011 and June 30, 2011

   5.00 to 1.00

September 30, 2011 and December 31, 2011

   4.50 to 1.00

March 31, 2012 and each fiscal quarter ending thereafter

   4.00 to 1.00”

5. On the Third Amendment Effective Date, Section 7.9(c) of the Agreement is
amended to read as follows:

“(c) Maintain as of the end of each fiscal quarter of Intcomex, commencing with
the fiscal quarter ending March 31, 2011, on a year-to-date basis through
December 31, 2011, and on a rolling four-quarter basis thereafter, Consolidated
Net Income for Intcomex and its Subsidiaries for the Applicable Measuring Period
of not less than the amount set forth below opposite the applicable fiscal
quarter:

 

Fiscal Quarters Ending:

   Amount  

March 31, 2011

   ($ 2,500,000 ) 

June 30, 2011

   ($ 2,000,000 ) 

September 30, 2011

   ($ 1,500,000 ) 

December 31, 2011

   ($ 1,000,000 ) 

March 31, 2012

   ($ 500,000 ) 

June 30, 2012 and the last day of each fiscal quarter thereafter

   $ 0”   

6. On the Third Amendment Effective Date, Section 7.18 is added to the Agreement
to read as follows:

“7.18 Affiliate Guaranty. On or before May 31, 2011, (a) furnish or cause to be
furnished to Agent (i) the Affiliate Guaranty duly executed by the Affiliate
Guarantor, (ii) the Affiliate Security Agreement duly executed by the Affiliate
Guarantor, and (iii) evidence satisfactory to Agent that the Affiliate Guaranty
and Affiliate Security Agreement have been duly authorized, executed and
delivered by all the Affiliate Guarantor, and (b) cause the Affiliate Guarantor
to take such additional actions as may be necessary to ensure a valid first
priority perfected Lien over such assets of the Affiliate Guarantor described in
the Affiliate Security Agreement, subject only to the Liens permitted pursuant
to Section 8.2 of this Agreement.”

 

3



--------------------------------------------------------------------------------

7. On the Third Amendment Effective Date, Section 8.16 is added to the Agreement
to read as follows:

“8.16 Restrictions on Affiliate Guarantor.

 

  “(a) Permit or allow the Affiliate Guarantor to create, incur, assume or
suffer to exist any Debt, except:

 

  “(i) The Affiliate Guaranty and Debt in favor of the Lenders; and

 

  “(ii) Debt existing on March 28, 2011 and set forth in Schedule 8.16 attached
hereto and any renewals or refinancing of such Debt (provided that (i) the
aggregate principal amount of such renewed or refinanced Debt shall not exceed
the aggregate principal amount of the original Debt outstanding on March 28,
2011 (less any principal payments and the amount of any commitment reductions
made thereon on or prior to such renewal or refinancing), (ii) the renewal or
refinancing of such Debt shall be on substantially the same or better terms as
in effect with respect to such Debt on March 16, 2011, and shall otherwise be in
compliance with this Agreement, and (iii) at the time of such renewal or
refinancing no Default or Event of Default has occurred and is continuing or
would result from the renewal or refinancing of such Debt;

 

  “(b) Permit or allow the Affiliate Guarantor to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for:

 

  “(i) Permitted Liens; and

 

  “(ii) Liens created pursuant to the Loan Documents.”

8. On the Third Amendment Effective Date, Subsections (b), (d), (e), (f), (g),
(h) and (i) of Section 9.1 of the Agreement are amended to read as follows:

 

  “(b) non-payment of any other amounts due and owing by Borrower under this
Agreement or by Intcomex, Borrower, Affiliate Guarantor, or any Subsidiary
Guarantor under any of the other Loan Documents to which it is a party, other
than as set forth in subsection (a) above, within three (3) Business Days after
the same is due and payable;”

*    *    *

 

  “(d) default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by Borrower, any Subsidiary Guarantor, Affiliate Guarantor or Intcomex
and continuance thereof for a period of thirty (30) consecutive days;”

 

  “(e) any representation or warranty made by Intcomex, Borrower, Affiliate
Guarantor or any Subsidiary Guarantor herein or under any other Loan Document,
as applicable, or in any certificate, instrument or other document submitted
pursuant hereto or pursuant to such other Loan Document, as applicable, proves
untrue or misleading in any material adverse respect when made;”

 

4



--------------------------------------------------------------------------------

  “(f) (i) default in the payment of any obligation of Intcomex to Agent or any
Lender (taking into account applicable periods of notice and cure, if any);
(ii) default by Borrower, Affiliate Guarantor or any Subsidiary in the payment
of any indebtedness for borrowed money, whether under a direct obligation or
guaranty (other than Indebtedness hereunder) of Borrower, Affiliate Guarantor or
any Subsidiary in excess of Two Hundred Fifty Thousand Dollars ($250,000) (or
the equivalent thereof in any currency other than Dollars) individually or in
the aggregate when due and continuance thereof beyond any applicable period of
cure and or (ii) failure to comply with the terms of any other obligation of
Borrower, Affiliate Guarantor or any Subsidiary with respect to any indebtedness
for borrowed money (other than Indebtedness hereunder) in excess of Two Hundred
Fifty Thousand Dollars ($250,000) (or the equivalent thereof in any currency
other than Dollars) individually or in the aggregate, which continues beyond any
applicable period of cure and for which the holder or holders thereto has
accelerated such other indebtedness for borrowed money, or required the
prepayment, repurchase, redemption or defeasance of such indebtedness;”

 

  “(g) the rendering of any judgment(s) (not covered by adequate insurance from
a solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of Five Hundred Fifty Thousand
Dollars ($550,000) (or the equivalent thereof in any currency other than
Dollars) individually or in the aggregate against Borrower, Affiliate Guarantor
or any Subsidiary, and such judgments shall remain unpaid, unvacated, unbonded
or unstayed by appeal or otherwise for a period of thirty (30) consecutive days
from the date of its entry;”

 

  “(h) the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of Borrower, Affiliate Guarantor or any Subsidiary for the benefit of any
of its employees or for the appointment by the appropriate United States
District Court of a trustee to administer such Pension Plan and such reportable
event is not corrected and such determination is not revoked within sixty
(60) days after notice thereof has been given to the plan administrator of such
Pension Plan (without limiting any of Agent’s or any Lender’s other rights or
remedies hereunder), or (ii) the termination or the institution of proceedings
by the PBGC to terminate any such Pension Plan, or (iii) the appointment of a
trustee by the appropriate United States District Court to administer any such
Pension Plan, or (iv) the reorganization (within the meaning of Section 4241 of
ERISA) or insolvency (within the meaning of Section 4245 of ERISA) of any
Multiemployer Plan, or receipt of notice from any Multiemployer Plan that it is
in reorganization or insolvency, or the complete or partial withdrawal by
Borrower, Affiliate Guarantor or any Subsidiary from any Multiemployer Plan,
which in the case of any of the foregoing, could reasonably be expected to have
a Material Adverse Effect;”

 

  “(i)

except as expressly permitted under this Agreement, Intcomex or Borrower,
Affiliate Guarantor or any Subsidiary shall be dissolved or liquidated (or any

 

5



--------------------------------------------------------------------------------

 

judgment, order or decree therefor shall be entered) except as otherwise
permitted herein; or if a creditors’ committee shall have been appointed for the
business of Intcomex, Affiliate Guarantor, Borrower or any Subsidiary; or if
Intcomex, Affiliate Guarantor, Borrower or any Subsidiary shall have made a
general assignment for the benefit of creditors or shall have been adjudicated
bankrupt and if not an adjudication based on a filing by Intcomex, Affiliate
Guarantor, Borrower or a Subsidiary, it shall not have been dismissed within
sixty (60) days, or shall have filed a voluntary petition in bankruptcy or for
reorganization or to effect a plan or arrangement with creditors or shall fail
to pay its debts generally as such debts become due in the ordinary course of
business (except as contested in good faith and for which adequate reserves are
made in such party’s financial statements); or shall file an answer to a
creditor’s petition or other petition filed against it, admitting the material
allegations thereof for an adjudication in bankruptcy or for reorganization; or
shall have applied for or permitted the appointment of a receiver or trustee or
custodian for any of its property or assets; or such receiver, trustee or
custodian shall have been appointed for any of its property or assets (otherwise
than upon application or consent of Intcomex, Affiliate Guarantor, Borrower or
the applicable Subsidiary) and shall not have been removed within sixty
(60) days; or if an order shall be entered approving any petition for
reorganization of Intcomex, Affiliate Guarantor, Borrower or any Subsidiary and
shall not have been reversed or dismissed within sixty (60) days;”

9. On the Third Amendment Effective Date, Schedule 8.16 is added to the
Agreement to read in the form of Schedule 8.16 annexed hereto.

10. Each of the undersigned Lenders hereby acknowledges and agrees that, as of
the Third Amendment Effective Date, after giving effect to the $5,000,000
reduction in the Revolving Credit Aggregate Commitment, the Percentages and
allocations of each Lender under the Revolving Credit shall be as set forth in
the attached revised Schedule 1.1.

11. This Third Amendment shall become effective (according to the terms hereof)
on the date (the “Third Amendment Effective Date”) that the following conditions
have been fully satisfied by Borrower:

 

  a. Agent shall have received via facsimile (followed by the prompt delivery of
original signatures) counterpart originals of this Third Amendment and the other
loan documents listed on the closing agenda annexed hereto, in each case duly
executed and delivered by the parties thereto; and

 

  b. Borrower shall have paid to the Agent, for distribution to each Lender (on
a pro rata basis) that approved and executed this Third Amendment (“Approving
Lender”), a nonrefundable amendment fee of $15,000, and to the Agent all fees
and other amounts, if any, that are due and owing to the Agent as of the Third
Amendment Effective Date.

12. Borrower hereby represents and warrants that, after giving effect to the
amendments to the Agreement contained herein and any contemporaneous waiver of
Events of

 

6



--------------------------------------------------------------------------------

Default by Bank, (a) the execution and delivery of this Third Amendment are
Borrower’s corporate powers, have been duly authorized, are not in contravention
of law or the terms of its organizational documents, and except as have been
previously obtained do not require the consent or approval, material to the
amendments contemplated in this Third Amendment, of any governmental body,
agency or authority, and this Third Amendment and the Agreement (as amended
herein) will constitute the valid and binding obligations of Borrower,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in Sections
6.1 through 6.25 inclusive, of the Agreement are true and correct in all
material respects on and as of the date hereof (other than any representation or
warranty that expressly speaks only as of a certain date), and (c) as of the
Third Amendment Effective Date, no Default or Event of Default shall have
occurred and be continuing.

13. Borrower and Lenders each hereby ratify and confirm their respective
obligations under the Agreement, as amended by this Third Amendment and agree
that the Agreement hereby remains in full force and effect after giving effect
to this Third Amendment and that, upon such effectiveness, all references in
such Loan Documents to the “Credit Agreement” shall be references to the
Agreement as amended by this Third Amendment.

14. Except as specifically set forth above, this Third Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the
Agreement or any of the Notes issued thereunder, or to constitute a waiver by
the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Agreement, any of the
Notes issued thereunder or any of the other Loan Documents.

15. Unless otherwise defined to the contrary herein, all capitalized terms used
in this Third Amendment shall have the meaning set forth in the Agreement.

16. This Third Amendment may be executed in counterpart in accordance with
Section 13.9 of the Agreement.

17. This Third Amendment shall be construed in accordance with and governed by
the laws of the State of Michigan, without giving effect to principles of
conflict of laws.

18. As a condition of the above amendments, Borrower waives, discharges, and
forever releases Agent, Lenders and their respective employees, officers,
directors, attorneys, stockholders and successors and assigns, from and of any
and all claims, causes of action, allegations or assertions that Borrower has or
may have had at any time up through, and including, the date of this Third
Amendment, against any or all of the foregoing, regardless of whether any such
claims, causes of action, allegations or assertions are known to Borrower or
whether any such claims, causes of action, allegations or assertions arose as a
result of Agent’s or such Lender’s actions or omissions in connection with the
Agreement, including any amendments, or modifications thereto, or otherwise.

 

7



--------------------------------------------------------------------------------

19. This Amendment may be signed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

20. Capitalized terms used but not otherwise defined in this Amendment shall
have the meanings given such terms in the Agreement.

[the rest of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK,

as Administrative Agent

    SOFTWARE BROKERS OF AMERICA, INC. By:  

/s/ Justin R. Milligan

    By:  

/s/ Michael Shalom

  Justin R. Milligan       Its:   Vice President     Its:  

Vice President

COMERICA BANK,

as a Lender, as Issuing Lender

and as Swing Line Lender

      By:  

/s/ Justin R. Milligan

        Justin R. Milligan       Its:   Vice President      

[continued on next page]

 

9



--------------------------------------------------------------------------------

Acknowledged by the undersigned Guarantors:

 

INTCOMEX, INC. By:  

/s/ Russell A. Olson

Its:  

Chief Financial Officer

NEXXT SOLUTIONS LLC By:  

/s/ Naftali Mizrachi

Its:  

Manager

FORZA POWER TECHNOLOGIES LLC By:  

/s/ Naftali Mizrachi

Its:  

Manager

KLIP XTREME LLC By:  

/s/ Naftali Mizrachi

Its:  

Manager

 

10



--------------------------------------------------------------------------------

Schedule 1.1

Percentages and Allocations

Revolving Credit Facility

 

LENDERS

   REVOLVING
CREDIT
PERCENTAGE     REVOLVING
CREDIT
ALLOCATIONS  

Comerica Bank

     100 %    $ 25,000,000   

TOTALS

     100 %    $ 25,000,000   



--------------------------------------------------------------------------------

SCHEDULE 8.16

EXISTING DEBT OF AFFILIATE GUARANTOR



--------------------------------------------------------------------------------

March 28, 2011

Software Brokers of America, Inc.

9835 NW 14th Street

Miami, Florida 33172

 

  Re: Revolving Credit Agreement dated as of December 22, 2009, as previously
amended (“Agreement”) by and among the financial institutions signatory thereto
(individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and
Documentation Agent, and Software Brokers of America, Inc. (“Borrower”).

Gentlemen:

Borrower has informed Agent and Comerica Bank, the sole Lender under the
Agreement, that it failed to comply with the provisions of Section 7.9(a) of the
Agreement as of December 31, 2010, failed to comply with the provisions of
Section 7.9(b) of the Agreement as of December 31, 2010 and failed to comply
with the provisions of Section 7.9(c) of the Agreement as of December 31, 2010
(“12/31/10 Covenant Violations”) giving rise to Events of Default under
Section 9.1(c) of the Agreement. Comerica Bank, being the sole Lender under the
Agreement, waives the any Events of Default that exist under the Agreement as a
result of the 12/31/10 Covenant Violations.

In connection with its recent consideration of the Borrower’s request for a
waiver of the 12/31/10 Covenant Violations, it has come to Comerica Bank’s
attention that Borrower may have failed to comply with the provisions of
Section 7.9(b) of the Agreement as of June 30, 2010 (“6/30/10 Potential Covenant
Violation”). The 6/30/10 Potential Covenant Violation may be as a result of an
inadvertent mis-interpretation or mis-calculation of the Consolidated Fixed
Charge Coverage Ratio by Borrower and Comerica Bank. To the extent that the
6/30/10 Potential Covenant Violation may give rise to an Event of Default under
the Agreement, Comerica Bank, waives any Events of Default that may exist under
the Agreement as a result of the 6/30/10 Potential Covenant Violation.

The above waivers shall not be deemed to amend or alter in any respect the terms
and conditions of the Agreement or any of the other Loan Documents, or to
constitute a waiver or release by any of the Lenders of any right, remedy or
Event of Default under the Agreement or any of the other Loan Documents, except
to the extent expressly set forth above, Furthermore, the above waivers shall
not affect in any manner whatsoever any rights or remedies of any of the Lenders
with respect to any other non-compliance by the Borrower with the Agreement or
the other Loan Documents whether in the nature of an Event of Default or
otherwise, and whether now in existence or subsequently arising.

Except as specifically defined to the contrary herein, capitalized terms used in
this letter shall have the meanings given them in the Agreement.

Very truly yours COMERICA BANK By:  

/s/ Justin R. Milligan

  Justin R. Milligan Its:   Vice President

 

16